UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6180


JOSEPH WIDEMON,

                  Plaintiff - Appellant,

          v.

GUILFORD COUNTY DISTRICT ATTORNEY’S OFFICE, OVER DISTRICT
#18; GUILFORD COUNTY OFFICE OF THE FEDERAL PUBLIC DEFENDER;
GUILFORD COUNTY SHERIFF’S DEPARTMENT OF DETENTION BUREAU,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00746-JAB-PTS)


Submitted:   May 20, 2010                     Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Widemon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph       Widemon           appeals      the     district       court’s       order

dismissing       without        prejudice         his     42     U.S.C.        § 1983       (2006)

complaint.         The        district        court      referred        this       case    to     a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The    magistrate       judge       recommended         that    Widemon’s       complaint         be

dismissed without prejudice and advised Widemon that failure to

file    objections       to    this        recommendation        could        waive    appellate

review of a district court order based upon the recommendation.

            The     filing          of     specific     objections        to    a     magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                     Wright v.

Collins,     766       F.2d     841,       845-46      (4th      Cir.    1985);       see       also

Thomas v.       Arn,     474        U.S.    140       (1985).         Widemon       has     waived

appellate review by failing to file objections after receiving

proper    notice.         Accordingly,            we    affirm     the    judgment         of    the

district court.

            We dispense with oral argument because the facts and

legal    contentions          are     adequately        presented        in    the     materials

before    the    court        and    argument         would     not   aid     the     decisional

process.

                                                                                          AFFIRMED



                                                  2